69 N.Y.2d 874 (1987)
Paul Rodriguez, an Infant, by His Mother and Natural Guardian, Alicia Rodriguez, et al., Appellants,
v.
Middle Atlantic Auto Leasing Inc., et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Decided March 31, 1987.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed, with costs, upon the ground that the order appealed from, which denied a motion to vacate the final determination of dismissal, does not finally determine the action within the *875 meaning of the Constitution (Le Frois Foods Corp. v Aetna Ins. Co., 74 AD2d 730, mot to dismiss appeal granted 49 N.Y.2d 1043; Til v O'Brien, 53 AD2d 1030, appeal dismissed 40 N.Y.2d 902; Cohen and Karger, Powers of the New York Court of Appeals § 36 [b], at 143-144).